DETAILED ACTION
This Office Action is in response to the communication filed on 01/15/2019. 
Claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-5, 14, and 17-18 are objected to because of the following informalities: 
"the data of the memory unit" recited in claim 1 should read "the data stored at the memory unit." 
"at least two of the externally leading interfaces" recited in claim 1 should read "the at least two of the externally leading interfaces."
"the external interfaces" recited in claim 4 should read "the at least two of the externally leading interfaces."
Abbreviation "DIP" recited in claim 5 should be written in expanded form or at least defined once when recited for the first time.
"comprising the following method steps:" recited in claim 14 should read "the method comprising:"
(insert the steps recited in claim 14)"
"A data carrier which stores the computer program product as claimed in claim 17" as recited in claim 18 should read, for example, "The computer program product as claimed in claim 17, further comprising a data carrier which stores the computer program product."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
There is insufficient antecedent basis for the limitation "the data arriving" as recited in claim 9. 
There is insufficient antecedent basis for the limitation "the first external interface" as recited in claim 9. 
There is insufficient antecedent basis for the limitation "the data emerging" as recited in claim 9.
There is insufficient antecedent basis for the limitation "the second external interface" as recited in claim 9.
Claim 10 recites "the reading and/or writing external computing device," however, it's unclear which of the at least two computing devices recited in claim 1, if any, it refers to. For the purpose of examination, "the reading and/or writing external computing device" has been interpreted as referring to any reading and/or writing external computing device.
Claim 11 recites the limitation "the data written to the memory unit and/or data read from the memory unit," however, it's unclear whether it refers to "data" recited in line 1 of claim 1, "data" recited in line 3 of claim 1, or some other data written to the memory unit and/or data read from the memory unit. For the 
It unclear whether "the accessing interface" as recited in claim 13 refers to an interface of "at least two externally leading interfaces" recited in line 5 of claim 13, an interface of "externally leading interfaces" recited in lines 6-7 of claim 13, or some other accessing interface. For the purpose of examination, "the accessing interface" has been interpreted as referring to any accessing interface.
There is insufficient antecedent basis for the limitation "the data of the memory device" recited in claim 14.
It unclear whether "the first externally leading interface" as recited in claim 14  refers to "a first externally leading interface" recited in line 3 of claim 14, "a first externally leading interface" recited in lines 11-12 of claim 14, or some other first externally leading interface. For the purpose of examination, "the first externally leading interface" has been interpreted as referring to any externally leading interface. Similar issue exist with the limitation "the second externally leading interface" recited in claim 14. For the purpose of examination, "the second externally leading interface" has been interpreted as referring to any externally leading interface.

There is insufficient antecedent basis for the limitation "the role" recited in claim 16. There is also insufficient antecedent basis for the limitation "the type" recited in claim 16.
It's unclear whether the limitation "the computing device" as recited in claim 16 refers to a computing device of "at least two computing devices" recited in claim 14, "a first computing device" recited in claim 14, "a second computing device" recited in line 4 of claim 14, "an external computing device" recited in claim 14, "a second computing device" recited in line 13 of claim 14 or some other computing device. For the purpose of examination, "the computing device" has been interpreted as referring to any computing device.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekberg et al. (US 2015/0339259).
Claim 1, Ekberg teaches: 
A memory device for transferring data between at least two computing devices assigned to different network zones, comprising:
at least one memory unit for storing data, at least two externally leading interfaces, to which in each case one of the computing devices is connectable for reading and/or writing data, and (e.g. [0070], "The memory component 12 in FIG. 3 comprises a memory controller (e.g., RAM-based) 2 that manages access to the physical memory 16" [0071], "The memory controller 2 can communicate with 

Claim 2, Ekberg teaches: 

Claim 3, Ekberg teaches:
wherein the access rights are implemented by interface-dependent authorization information in a file system of the memory device. (e.g. [0079]-[0081], [0094], [0099])
Claim 4, Ekberg teaches:
wherein the access rights are implemented by a configuration of the external interfaces to the memory unit themselves. (e.g. [0079]-[0081])
Claim 6, Ekberg teaches:
wherein separate data structures are configured for different access rights and/or different access rights are configured for a single data structure. (e.g. [0079]-[0081])
Claim 7, Ekberg teaches:
wherein separate data structures are configured for management data and payload data. ([0078]-[0081])
Claim 8, Ekberg teaches:

Claim 9, Ekberg teaches:
wherein a first control unit checks the data arriving at the first external interface vis-a-vis input rules and a second control unit checks the data emerging at the second external interface vis-a-vis output rules. ([0078]-[0081])
Claim 10, Ekberg teaches:
wherein in the control unit in addition to a read and/or write authorization an access right is establishable depending on a role of the reading and/or writing external computing device. ([0079]-[0081], [0088], [0093])
Claim 11, Ekberg teaches:
wherein in the control unit an access right is establishable and/or checkable depending on an information path of the data written to the memory unit and/or data read from the memory unit. ([0079], [0081], [0084], [0107])
Claim 13, this claim is directed to a device containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 15, Ekberg teaches:

Claim 16, Ekberg teaches:
wherein the information path has at least one of the following indications:
an indication concerning the role of the computing device, an indication concerning the type of data source or respectively data sink of the computing device and an identifier of the data sink or respectively data source. ([0079], [0081], [0084]-[0085], [0107])
Claim 17, this claim is directed to a computer program produce comprising a computer readable hardware storage device containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 18, Ekberg teaches:
a data carrier which stores the computer program product as claimed in claim 17. (e.g. [0102], [0112])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ekberg et al. (US 2015/0339259) in view of Chen et al. (US 2011/0107114).
Claim 5, Ekberg teaches the access rights (see above) and does not appear to explicitly teach but Chen teaches: 
formed by short-circuiting jumpers or DIP switches. (e.g. [0012], [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Chen into the invention of Ekberg, and the motivation for such an implementation would be for the purpose of determining access rights for security monitoring of an electronic device (Chen [0002], [0012]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ekberg et al. (US 2015/0339259) in view of Zatko et al. (US 2016/0191469).

a solid-state drive, a hard disk drive, a redundant array of independent disks or a direct access storage device. (e.g. [0193])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Zatko into the invention of Ekberg, and the motivation for such an implementation would be for the purpose of securing private user information and protecting users from the vulnerabilities associated with user's computing devices (Zatko [0001], [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2006/0174056 discloses a memory device comprises a plurality of interfaces for communication of the memory device with different external memory clients or for communication according to different memory uses, each interface being connected with the access control unit and allocated to a subset of request profiles.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/AMIE C. LIN/           Primary Examiner, Art Unit 2436